Michigan Supreme C0urt
 Lansing, Michigan

june 3 O’ 2 00 5 Clifford W. Taylor
Chief Justice
l289l8 & (l3)(l6)(l9) Michael F. Cavanagh
Elizabeth A. Weaver
Marilyn Kelly

Maura D. Corrigan
Robert P. Young, Jr.

    St€ph@n  Maykman
ONE, LLC, AND ECHO 45, LLC, Justices
Plaintiffs-Appellees,
V SCI 128918
COA! 262969

Eaton CC: 005 l 57~AS

EATON COUNTY DRAIN COMMISSIONER,

EATON COUNTY BOARD OF REVIEW,

BRADLEY K. MORTON, CHARLES M.

ZWICK, and SARAH L. REED,

Defendants-Appellants.

/

On order of the Court, the motion for immediate consideration and the application
for leave to appeal prior to decision by the Court of Appeals are considered. immediate
consideration is GRANTED. The motions of Eaton County and Delta Township for
leave to file briefs amicus curiae are also considered, and they are GRANTED. 'l`he
application for leave to appeal is DENIED, because the Court is not persuaded that the
questions presented should be reviewed by this Court before consideration by the Court
of Appeals. We DIRECT the Court of Appeals to issue an abbreviated briefing schedule
to the parties and to issue its decision prior to August l, 2005.

We retain jurisdiction Upon issuance of the Court of Appeals decision in this
case, the parties shall have seven days from the date of that decision to file any further
requests for relief in this Court.

p0630

I, CORBIN R. DAVIS, Clerk of the Michigan Suprerne Court, certify that the
foregoing is a true and complete copy of the order entered at the direction of the Court.

(;)4,,\,_30 ,2005'  

 

Clerk